Title: To Alexander Hamilton from Philip Schuyler, 31 March 1798
From: Schuyler, Philip
To: Hamilton, Alexander



[Albany] Saturday 31st March 1798
My Dear Sir

I learned with great Satisfaction that altho you had experienced much fatigue in your Journey, you arrived in perfect health and found my Dear Eliza and the Children so.
After a fortnights confinement to my bed room I am so well recovered as to return to the hall,—the wounds in my leg are on the point of being healed. The inner bark of the London or Bass wood was applied on Sunday last and in twenty four hours I was relieved from the most excruciating torments and have since had less pain, then in any equal number of days for Six months past. Indeed I have hardly any pain at all and my Appetite is gradually restoring—please to communicate this to my Children.
The Chancellor is here and he and his friends are Assiduous in blackening Mr Jays Character. The Chancellor called on me Yesterday Morning and began a Conversation on the State of our Affairs in relation to france, he imputed the impending rupture to the Intemperance of our Government, which wished to connect Itself with britain to the prejudice of France, I asked for the proof, he replied that Mr Jay was instructed to yield every thing, and had done So. Chagrined I replied that altho I was already an Old and Infirm man I was not yet so much of a Child as to have an Assertion so notoriously false made to me—that he must reserve Such assertions to be made to Idiots That If a rupture with france should Ensue It was Undoubtedly to be imputed to the Antifoederalists, and to such foederalists as had apostatized, and Joined them in all their nefarious Scheme to reduce America to a disgraceful dependance on france,—he attempted to Justify the directory for banishing Pitchgrou & the other Members of their Legislature, and supposed the directory apprehended If their deputies had been brought to Trial their friends would [have] caused an Insurrection. I exposed the weakness of Such a reason, and observed that If It was a really good and Justifiable measure, and that he believed It, I must conclude he would applaud ⟨the Executive of the⟩ U. States If he should Send thirty or forty members of Congress to some inhospitable shore, there to perish by famine and disease. The Man my dear Sir has worked himself up to such a pitch of Enmity against our Government as approaches to Madness.
A   I hope every exertion will be made In Your quarter to ensure Mr Jays Election. I fear the result in Dutchess County as I [do] not recollect Since Mr Radcliffs departure thence that we have any Active Influencial friend there. I wish Mr Radif could go into that County—or at least that he would write to his friends.   B
Mrs. Schuyler and all here are well and Join in love to you My Eliza & Mr & Mrs Church and the Children of both families. God bless you
Yours ever most Affectionately
Alexr Hamilton Esqr
If Colo Hamilton is from Home Mrs. Hamilton will please to Extract the paragraph marked A to B. and give It to Colo. Troup as from me.

P S.

